                                          Case 5:16-cv-06370-EJD Document 334 Filed 09/27/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                        Case No. 5:16-cv-06370-EJD
                                                       Plaintiff,
                                   9                                                        ORDER STRIKING PLAINTIFF’S
                                                v.                                          EXHIBIT LIST
                                  10
                                        NINGBO SUNNY ELECTRONIC CO.,                        Re: Dkt. Nos. 332, 333-1
                                  11    LTD., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          The Courtroom Deputy’s email of September 20, 2019 directed the parties to identify their

                                  14   exhibits numerically, with Plaintiff numbering its exhibits 1000 through 1999 and Defendants

                                  15   numbering their exhibits 2000 through 2999. Plaintiff’s exhibit list (Dkt. Nos. 332, 333-1) does

                                  16   not comply with this direction. Accordingly, the court STRIKES Plaintiff’s exhibit list. Plaintiff

                                  17   shall file a corrected exhibit list no later than 5:00 p.m. on September 30, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 27, 2019

                                  20                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:16-cv-06370-EJD
                                       ORDER STRIKING PLAINTIFF’S EXHIBIT LIST
                                                                           1
